In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of prohibition and mandamus. Upon consideration of relators’ request for oral argument; relators’ motion for certification of respondent class and maintenance as respondent class action; motion for admission pro hoc vice of attorney Robert S. Peck by Don C. Iler, Esq.; motion for leave to intervene by Attorney General Betty D. Montgomery; and motion of respondent, Norman A. Fuerst, to substitute proper party,
IT IS ORDERED by the court that the request for oral argument be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the motion for certification of respondent class and maintenance as respondent class action be, and hereby is, denied.
IT IS FURTHER ORDERED by the court that the motion for admission pro hoc vice of attorney Robert S. Peck be, and hereby is, granted.
*1464IT IS FURTHER ORDERED by the court that the motion for leave to intervene by Attorney General Betty D. Montgomery, be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the motion of respondent Hon. Norman A. Fuerst to substitute proper party be, and hereby is, granted, and Hon. Nancy A. Fuerst is substituted for Hon. Norman A. Fuerst.